Case 2:19-cv-05754-GW-PVC Document 32 Filed 08/13/20 Page 1 of 3 Page ID #:618



  1
  2
  3
  4
  5
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ELLIOT D. JACKSON,                             Case No. CV 19-5754 GW (PVC)
 12                        Petitioner,
                                                     ORDER ACCEPTING FINDINGS,
 13          v.                                      CONCLUSIONS AND
                                                     RECOMMENDATIONS OF UNITED
 14   KELLY SANTORO, Warden,                         STATES MAGISTRATE JUDGE
 15                        Respondent.
 16
 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Operative Petition,
 18   Respondent’s Motion to Dismiss, all of the records and files herein, the Magistrate
 19   Judge’s Report and Recommendation, and Petitioner’s Objections. After having made a
 20   de novo determination of the portions of the Report and Recommendation to which
 21   Objections were directed, the Court concurs with and accepts the findings and conclusions
 22   of the Magistrate Judge.
 23
 24          In the Objections, Petitioner contends in part that his unexhausted claims should be
 25   deemed technically exhausted because they are “procedurally barred under state law” and
 26   consequently, any attempt to present them to the California Supreme Court would be
 27   futile. (Obj. at 3). This argument is unavailing. Petitioner has not conclusively
 28   demonstrated that his claims would inevitably be subject to a procedural bar if he returned
Case 2:19-cv-05754-GW-PVC Document 32 Filed 08/13/20 Page 2 of 3 Page ID #:619



  1   to state court, and indeed, Petitioner has requested a stay for the very purpose of
  2   exhausting his unexhausted claims. However, even assuming, without deciding, that
  3   Petitioner is correct, “if a claim is unexhausted but state procedural rules would now bar
  4   consideration of the claim, it is technically exhausted but will be deemed procedurally
  5   defaulted unless the petitioner can show cause and prejudice.” Cooper v. Neven, 641 F.3d
  6   322, 327 (9th Cir. 2011); see also Beaty v. Stewart, 303 F.3d 975, 987 (9th Cir. 2002) (“A
  7   claim is procedurally defaulted ‘if the petitioner failed to exhaust state remedies and the
  8   court to which the petitioner would be required to present his claims in order to meet the
  9   exhaustion requirement would now find the claims procedurally barred.’”) (quoting
 10   Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991)). Petitioner has not shown cause for
 11   his failure to exhaust. Accordingly, even if the Court were to conclude that state court
 12   review is no longer available for Petitioner’s unexhausted claims, federal review would
 13   still be precluded because the claims are procedurally defaulted.
 14
 15          IT IS ORDERED that:
 16
 17          (1)    Respondent’s Motion to Dismiss is granted.
 18
 19          (2)    Petitioner’s request for a stay under either Rhines v. Weber, 544 U.S.
 20                 269 (2005), or Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003),
 21                 overruled on other grounds by Robbins v. Carey, 481 F.3d 1143,
 22                 1149 (9th Cir. 2007), is denied.
 23
 24          (3)    Petitioner shall have thirty days from the date of this Order to
 25                 voluntarily dismiss his unexhausted claims in Grounds Three
 26                 through Six. A form order of dismissal is attached hereto for
 27                 Petitioner’s convenience.
 28

                                                    2
Case 2:19-cv-05754-GW-PVC Document 32 Filed 08/13/20 Page 3 of 3 Page ID #:620



  1         (4)    If Petitioner timely dismisses Grounds Three through Six,
  2                Respondent shall file an Answer to the exhausted claims in Grounds
  3                One and Two within thirty days of the date of the dismissal.
  4
  5         (5)    If Petitioner does not dismiss Grounds Three through Six by the
  6                Court’s deadline, the Petition shall be denied as mixed and judgment
  7                shall be entered dismissing this action without prejudice.
  8
  9         IT IS FURTHER ORDERED that the Clerk serve copies of this Order on Petitioner
 10   at his current address of record and on counsel for Respondent.
 11
 12         IT IS SO ORDERED.
 13
 14   DATED: August 13, 2020
 15
                                                   GEORGE H. WU
 16                                                UNITED STATES DISTRICT JUDGE
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  3
